Citation Nr: 1131429	
Decision Date: 08/25/11    Archive Date: 09/07/11

DOCKET NO.  04-29 005	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
St. Petersburg, Florida


THE ISSUE

Entitlement to a total rating for compensation purposes based on unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Bredehorst

INTRODUCTION

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2002 rating decision by the RO that, in part, denied a TDIU.

In November 2006, a video conference hearing was held before the undersigned; a transcript of this hearing is associated with the claims file.

A September 2007 Board decision that denied the claim was appealed to the United States Court of Appeals for Veterans Claims (Court).  In July 2008, the Court granted the parties' Joint Motion for a Partial Remand (Joint Motion) and vacated the Board's September 2007 decision only to the extent that the claim for a TDIU was denied.  A copy of the motion and the Court's Order are incorporated into the claims folder.

In January 2009, the Board remanded the matter for additional development.


FINDINGS OF FACT

1.  The Veteran's service-connected disabilities have a combined rating of 80 percent based on individual ratings of 50 percent for dysthymic disorder, 10 percent for chondromalacia of the left knee, 10 percent for chondromalacia of the right knee, 20 percent for cervical spine strain with arthritis, 20 percent for thoracolumbar spine strain, 0 percent for residuals of a right tibia and fibula fracture, and 0 percent for cholecystecomy.

2.  The Veteran's service-connected disabilities preclude substantially gainful employment consistent with his education and occupational experience.



CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for TDIU are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.15, 4.16 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

VCAA applies to the instant claim.  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (including as amended effective May 30, 2008, 73 Fed. Reg. 23353 (Apr. 30, 2008)).

VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims (Court) held that the notice requirements of VCAA applied to all 5 elements of a service connection claim (i.e., to include the rating assigned and the effective date of award).

To the extent that the action taken in this decision is favorable to the Veteran, further discussion of VCAA is not required.


Legal Criteria and Analysis

A total disability rating for compensation purposes may be assigned where the schedular rating is less than total if the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities, provided that if there is only one such disability, that disability is at least 60 percent disabling, and if there are two or more disabilities, at least one disability is a minimum of 40 percent disabling and there is sufficient additional disability to bring the combined rating to at least 70 percent.  38 C.F.R. § 4.16(a).

Additionally it is VA's policy that all Veterans who are unable to follow a substantially gainful employment by reason of service connected disabilities shall be rated totally disabled.  Therefore, referral to the Director, Compensation and Pension Service, for extraschedular consideration is warranted in all cases of Veterans who are unemployable by reason of service connected disabilities but who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a).  38 C.F.R. 4.16(b).

Where a Veteran meets the schedular criteria for consideration of unemployability under 38 C.F.R. § 4.16(a), the only remaining question is whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service- connected disabilities.  The sole fact that a Veteran is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain and keep employment.  Rather, the question is whether the Veteran is capable of performing the physical and mental acts required by employment.  To make this determination, the Veteran's level of education and previous work experience may be considered, but not his age or any impairment caused by non service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

In Hatlestad v. Derwinski, 1 Vet. App. 164 (1991), the Court observed that the regulations governing the award of benefits for individual employability are "apparently conflicting as to whether an objective ('average person') or subjective ('the veteran') standard applies in determining 'unemployability' in a particular case."  Id at 167.  The VA General Counsel addressed the Court's concern in a precedential opinion, concluding that Veterans who are unable to secure and follow any substantially gainful occupation as the result of their service-connected disabilities, viewed in light of their individual circumstances, but without regard to age, should be rated totally disabled without regard to whether an average person would be rendered unemployable by the circumstances.  Further, the General Counsel clarified that the term 'unemployability' is synonymous with 'inability to secure and follow a substantially gainful occupation.'  VAOGCPREC 75-91.

Additionally, as observed by the Court in Vettese v. Brown, 7 Vet. App. 31, 34-35 (1994), a claim for a total disability rating based upon individual unemployability "presupposes that the rating for the [service-connected] condition is less than 100%, and only asks for TDIU because of 'subjective' factors that the 'objective' rating does not consider."  Vettese v. Brown, 7 Vet. App. 31, 34-35 (1994).

'Substantially gainful employment' is employment "which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the Veteran resides."  Moore v. Derwinski, 1 Vet. App. 356, 358 (1991). 38 C.F.R. § 4.16(a) states that "[m]arginal employment shall not be considered substantially gainful employment."

The Moore court cited the following language from Timmerman v. Weinberger, 510 F.2d 429 (8th Circuit 1975), in which United States Court of Appeals for the Eighth Circuit addressed unemployability in the Social Security disability context:

It is clear that the claimant need not be a total 'basket case' before the courts find that there is an inability to engage in substantial gainful activity.  The question must be looked at in a practical manner, and mere theoretical ability to engage in substantial gainful employment is not a sufficient basis to deny benefits.  The test is whether a particular job is realistically within the physical and mental capabilities of the claimant.  Moore, 1 Vet. App. at 359 (citing Timmerman, supra at 442).

In this case, the Veteran's service-connected disabilities meet the percentage requirements of 38 C.F.R. § 4.16(a).  Thus, the matter turns on whether the Veteran's service-connected disabilities render him unable to secure or follow a substantially gainful occupation.

The record shows that the Veteran was employed and working as a science teacher prior to October 2006.

VA treatment records from September 2001 to September 2006 reflect that the service-connected disabilities negatively impacted his employment, but they do not show that he was precluded from engaging in substantially gainful employment.

Due to the service-connected disabilities, the Veteran's, neck, back and knee pain and anxiety prevented him from completing course work in graduate school and it affected his functioning at work.  See VA treatment records in September 2001, March 2002, August 2002 and March 2004.  A January 2003 letter from a VA nurse practitioner recommended that the Veteran take 3 weeks of sick leave due to aggravation of his service-connected disabilities caused by his work conditions.  However, despite the difficulties, he was still able to function as a teacher.  See April 2002 and March 2004 VA treatment records.

A September 2006 VA treatment record shows that the Veteran requested 3-months of mental illness disability from his VA doctor.  At the time, he complained of being stressed out while teaching, constantly tired, and an inability to stay focused.  He had difficulty with disruptive students, "couldn't handle" lab orientation, and was fearful of blowing up in the classroom.  He informed his principal and union representative that he could no longer handle it and that he was taking sick leave.  He also considered finding a less stressful job.  His VA physician did not agree to the mental illness disability since she found no objective evidence that he could not work.  However, the following month, when he submitted forms from his insurance company and his school board regarding his temporary inability to work, the forms were completed by his VA healthcare provider.

Personnel records from the school where the Veteran worked shows that he was on continuous leave from October 2006 to June 2007 by using FMLA and personal leave.  

During his first leave of absence, in November 2006, the Veteran testified that he was easily stressed and that he was currently on disability leave because he almost "snapped" in the classroom.  He also reported having major disagreements with the school principal, administrator, and others in leadership positions.  Due to some of his service-connected physical disabilities, the Veteran wore back and knee braces.

A December 2006 VA treatment record notes that the Veteran reported that he believed he could become a visiting teacher and do projects that were not so driven by time schedules and disruptive students.  He was currently working on a small project with a professor at a local university.  He did not feel like he could go back to work during the current school year as he had a verbal conflict and became angry when he went to the school to get information from the principal.  

In a letter that appears to have been received in January 2007, the Veteran's chiropractor wrote that the Veteran's physical condition had deteriorated over the past 18 months and that he was no longer able to adjust the Veteran manually.  Only light force adjustments were possible using tools.

The Veteran returned to work briefly from June 2007 to February 2008 during which time he was reprimanded and placed on probation due to his performance.  Incidents noted in his personnel record included falling asleep during class, using profanity with a student, poor supervision of students that resulted in a student injury, complaints made by parents, and irregularities in grading.  

Thereafter, he again had a continuous leave of absence from February 2008 to April 2010 using personal and disability leave.  In April 2010, he retired from teaching.

During the second leave of absence, a January 2008 VA treatment record notes that the Veteran reported being a teacher for 10 years and that prior to this he worked odd jobs.

A February 2008 letter from the Veteran's psychiatrist states that the Veteran had an increase in depression and anxiety that made it impossible for him to return to work that day.  He was to be re-evaluated in 1 month to determine if the Veteran was able to work or if he was to remain on medical leave.

In February 2008 the Veteran reported that he was unable to teach for the rest of the semester but he planned to return to work in the fall.  His treating psychiatrist diagnosed the Veteran's major depressive disorder as being related to his school problems.  In August 2008, it was noted that he was under less stress since he was not working.  

The record also shows the Veteran was awarded Social Security disability benefits.  The award was based primarily on his service-connected osteoarthritis and degenerative joint disease of the knee, but also included his nonservice-connected diabetes mellitus.  Information provided to the Social Security Administration (SSA) in August 2008 shows that the Veteran completed high school and 4 or more years of college.  He did not complete any specialized job training or trade/vocational school.  The Veteran indicated that his disabilities limited his ability to work due to severe pressure in teaching and dealing with administrators, poor concentration, and frequent absences.

An October 2008 evaluation by a private physician notes that the Veteran's major problem was related to his generalized anxiety syndrome and chronic depression.  It was noted that the Veteran was a middle school teacher and that he had difficulty dealing with authority figures.  

In March 2009, the Veteran underwent a VA general medical examination.  Although no opinion was offered as to the impact of the service-connected disabilities on the Veteran's ability to engage in gainful employment, the examiner did comment that the Veteran was being treated for dysthymic mood disorder and that this was a major factor in his inability to work.  

The March 2009 VA examination for mental disorders notes that the Veteran's claims file was reviewed.  The Veteran complained of having depressed and anxious moods from most days to daily that were of moderate to severe.  He also reported having chronic, daily moderate to severe arthritic pain and that most of his chronic depression/anxiety was a result of his chronic, severe pain.  The examiner opined that the Veteran was not currently able to maintain gainful employment as a result of chronic depression and pain.  It was noted that the Veteran's chronic pain caused him to have significant difficulty continuing as a teacher and that he was fired for having poor verbal impulse control.  The Veteran also endorsed increasingly poor concentration and attention in his daily work.  

On June 2010 VA examination for mental disorders, the claims file was also reviewed.  The Veteran reported that in addition to his teaching his prior occupations also involved working with others (i.e., sales, flea markets, and third party collections).  The examiner opined that the Veteran was not employable due to his history of poor verbal impulse control in the context of his teaching as well as his general interactions with coworkers and supervisors.  

An April 2011 addendum to the June 2010 VA examination indicates the claims file was reviewed again and that the prior opinion was revised to add that while the Veteran was significantly socially and occupationally impaired due to major depression, he was employable in a limited capacity such as in a job that required little sustained concentration as well as little interaction with others (particularly authority figures) given his poor concentration/focus and verbal impulse control.  It was noted that the Veteran was asked to leave his job as a teacher due to poor verbal impulse control and decreased job performance due to his difficulties with concentration and focus.

On April 2011 VA joints examination, the Veteran's claims file was reviewed and all pertinent findings and aspects of the medical history were noted.  The examiner opined that service-connected lumbar and cervical spine disabilities would prevent the Veteran from physical employment but not sedentary employment.  The service-connected bilateral knee disabilities would not prevent physical or sedentary employment.

On this record, the Board finds that the Veteran's service-connected disabilities preclude him from engaging in substantially gainful employment.

Despite records that show he hoped to find employment other than teaching, the record indicates that he would not likely be successful in his efforts.  Notably, the Veteran was unable to further his education due to his service-connected disabilities and that during the last 4 years of his employment as a teacher he was not actually working in that capacity.  During the brief period in which he attempted to resume his teaching duties his performance was poor, he was reprimanded, and he was put on probation.  Given these difficulties when he attempted to resume his teaching, the evidence tends to show that even though he may have technically still been employed as a teacher he was not capable of the mental and physical acts required by his employment.

Furthermore, the Board notes that the VA opinions of record indicate the Veteran is not employable as a teacher and precluded from physical work.  The only type of employment he was capable of performing was sedentary work that involved little sustained concentration and little interaction with others.  Such limitations would preclude him from engaging in any type of former employment noted in the record as these involved significant contact with others.  

Furthermore, despite the Veteran's college education, the very narrow parameters in which he can work would as likely as not only result in marginal employment.  As noted previously, marginal employment is not considered substantially gainful employment.

Therefore, resolving all reasonable doubt in the Veteran's favor, the Board finds that the Veteran is precluded from securing or following substantial gainful employment.


ORDER

A total rating for compensation purposes based on unemployability due to service-connected disabilities is granted.



____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


